Exhibit 10.34
 
Spirit
AeroSystems
Holdings, Inc.
Amended and
Restated
Deferred
Compensation
Plan
 
January 1, 2009

 



--------------------------------------------------------------------------------



 



SPIRIT AEROSYSTEMS HOLDINGS, INC.
AMENDED AND RESTATED DEFERRED COMPENSATION PLAN
Table of Contents

         
ARTICLE I — PURPOSE
    1  
 
       
Section 1.01. Purpose
    1  
 
       
ARTICLE II — DEFINITIONS
    1  
 
       
Section 2.01. Affiliated Company(ies)
    1  
Section 2.02. Beneficiary or Beneficiaries
    2  
Section 2.03. Board of Directors
    2  
Section 2.04. Code
    2  
Section 2.05. Committee
    2  
Section 2.06. Company
    2  
Section 2.07. Deferred Compensation Account
    2  
Section 2.08. Employee
    2  
Section 2.09. Employer
    3  
Section 2.10. Participant
    3  
Section 2.11. Plan
    3  
Section 2.12. Plan Year
    3  
Section 2.13. Separation from Service
    3  
Section 2.14. Sole Discretion
    3  
Section 2.15. Specified Employee
    3  
Section 2.16. Termination For Cause
    4  
 
       
ARTICLE III — PARTICIPATION
    4  
 
       
Section 3.01. Participation
    4  
Section 3.02. Salary Reduction Agreements
    5  
 
       
ARTICLE IV — DEFERRED COMPENSATION ACCOUNT
    5  
 
       
Section 4.01. Deferred Compensation Account
    5  
Section 4.02. Increases and Decreases in Account
    6  
Section 4.03. Statement of Account
    7  
 
       
ARTICLE V — BENEFITS
    7  
 
       
Section 5.01. General
    7  
Section 5.02. Beneficiary Designations
    7  

- i -



--------------------------------------------------------------------------------



 



         
Section 5.03. Payment
    7  
 
       
ARTICLE VI — CONDITIONS PRECEDENT
    8  
 
       
Section 6.01. Conditions Precedent
    8  
 
       
ARTICLE VII — SOURCE OF BENEFITS
    10  
 
       
Section 7.01. Source of Benefits
    10  
Section 7.02. Multiple Employers
    10  
 
       
ARTICLE VIII — ADMINISTRATION
    11  
 
       
Section 8.01. Committee
    11  
Section 8.02. Reliance on Certificates, etc.
    11  
 
       
ARTICLE IX — AMENDMENT AND TERMINATION
    12  
 
       
Section 9.01. Amendment
    12  
Section 9.02. Termination
    12  
 
       
ARTICLE X — RESTRICTIONS ON ALIENATION
    12  
 
       
Section 10.01. Restrictions on Alienation
    12  
 
       
ARTICLE XI — CLAIMS PROCEDURES
    13  
 
       
Section 11.01. Claims
    13  
Section 11.02. Claims Review
    13  
Section 11.03. Appeal of Claim Denial
    13  
Section 11.04. Review on Appeal
    14  
Section 11.05. Litigation of Claim
    14  
 
       
ARTICLE XII — MISCELLANEOUS
    14  
 
       
Section 12.01. Effective Date
    14  
Section 12.02. No Guarantee of Interests
    15  
Section 12.03. Payments Net of Withholding
    15  
Section 12.04. Binding on Successors
    15  
Section 12.05. Adoption by Other Employers
    15  
Section 12.06. Minors and Incompetents
    15  
Section 12.07. Erroneous Payments
    15  
Section 12.08. Headings
    15  
Section 12.09. Notices
    15  
Section 12.10. Severability
    16  
Section 12.11. No Contract of Employment
    16  

- ii -



--------------------------------------------------------------------------------



 



         
Section 12.12. Certain Limitations
    16  
Section 12.13. Governing Law
    16  
Section 12.14. Nonexclusivity of the Plan
    16  
Section 12.15. Changes in Time or Form of Distribution
    16  
Section 12.16. No Acceleration
    17  

- iii -



--------------------------------------------------------------------------------



 



SPIRIT AEROSYSTEMS HOLDINGS, INC.
AMENDED AND RESTATED DEFERRED COMPENSATION PLAN
     W I T N E S S E T H: That;
     WHEREAS, the Company provides specified unfunded deferred-compensation
benefits for a select group of management or highly compensated employees of the
Employer under the Spirit AeroSystems Holdings, Inc. Deferred Compensation Plan
(the “Plan”); and
     WHEREAS, it is desirable to amend and restate the Plan in its entirety to
adopt certain amendments to ensure compliance with Code Section 409A; and
     WHEREAS, the Board of Directors of the Company has reviewed the terms and
provisions of this restated document and found them satisfactory.
     NOW, THEREFORE, the Company hereby adopts this amended and restated Plan on
the terms and conditions set forth herein, which Plan shall hereafter be known
as the “Spirit AeroSystems Holdings, Inc. Amended and Restated Deferred
Compensation Plan.”
ARTICLE I — PURPOSE
     Section 1.01. Purpose. The purpose of the Plan is to provide specified
unfunded deferred-compensation benefits for a select group of management or
highly compensated employees of the Employer who are eligible to participate in
the Plan. It is the intention of the Company that this program shall be
administered as an unfunded plan of deferred compensation for income-tax
purposes and as an unfunded employee-benefit plan established and maintained
primarily for a select group of management or highly compensated employees
within the meaning of Sections 201(2), 301(a)(3), and 401(a)(1) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”).
ARTICLE II — DEFINITIONS
     For purposes of the Plan, the following terms shall have the following
meanings, unless the context clearly indicates otherwise.
     Section 2.01. Affiliated Company(ies) means each entity that has a
relationship to the Employer as described by Section 414(b), (c), or (m) of the
Code.
     For purposes of determining whether a Participant has incurred a Separation
from Service, the foregoing provisions of Code Sections 414(b) and 414(c) will
be applied by substituting the phrase “more than 50%” for the phrase “at least
80%” in each place it

- 1 -



--------------------------------------------------------------------------------



 



appears in Code Section 1563(a)(1), (2), and (3) and in each place it appears in
Treasury Regulation Section 1.414(c)-2.
     Section 2.02. Beneficiary or Beneficiaries means the person, persons,
entity, or entities entitled to receive any benefits under this Plan pursuant to
the designation of the Participant (or in default of such designation) as
provided in Section 5.02 hereof.
     Section 2.03. Board of Directors means the Board of Directors of the
Company.
     Section 2.04. Code means the Internal Revenue Code of 1986, as amended.
     Section 2.05. Committee means the Board of Directors or a committee
appointed by, and serving at the pleasure of, the Board of Directors for
purposes of administering the Plan, which committee shall operate under rules
and procedures established by the Board of Directors from time to time for such
purpose.
     Section 2.06. Company means Spirit AeroSystems Holdings, Inc., or its
successor.
     Section 2.07. Deferred Compensation Account means the ledger entry
established for each Participant under the Plan, which entry shall represent the
Employer’s unsecured and unfunded promise to pay the amount of benefits set
forth by such entry. The Committee may establish one or more sub-accounts for
each Participant, including, but not limited to, the following:

  A.   A “Salary Reduction Account” created to hold Employee salary reduction
contributions;     B.   A “Supplemental Benefit Account” created to hold certain
benefits under the Supplemental Benefit Plan for Employees of The Boeing Company
the liability for which was assumed by Spirit AeroSystems, Inc. pursuant to that
certain Asset Purchase Agreement by and between The Boeing Company and
Mid-Western Aircraft Systems, Inc., dated as of February 22, 2005 (the “Asset
Purchase Agreement”);     C.   An “Employer Match Account” created to hold
Employer matching contributions; and     D.   An “Employer Discretionary
Contribution Account” created to hold Employer discretionary contributions.

Separate accounting among a Participant’s sub-accounts shall be utilized.
     Section 2.08. Employee means any individual who is employed and compensated
(by a payroll check issued directly from the Employer or Employer agent to the
Employee or direct payroll deposit made to the Employee’s account by the
Employer or Employer agent) by the Employer. In no event shall the term
“Employee” include any individual classified or

- 2 -



--------------------------------------------------------------------------------



 



treated or otherwise characterized by the Employer as an independent contractor,
consultant, leased employee, or temporary agency employee or otherwise not
treated by the Employer as an “Employee” for purposes of this Plan. The
foregoing determination shall apply for all purposes of this Plan and regardless
of whether such individual is later classified by any governmental agency,
court, tribunal, governing body, or any other person as a common-law employee of
the Employer.
     Section 2.09. Employer means the Company, Spirit AeroSystems, Inc. (or its
successor), and any other entity that adopts this Plan with the consent and
approval of the Committee.
     Section 2.10. Participant means an Employee who has been designated by the
Committee as eligible to participate in this Plan pursuant to Section 3.01.
Where the context requires, the term “Participant” also shall include a former
Participant.
     Section 2.11. Plan means this Spirit AeroSystems Holdings, Inc. Amended and
Restated Deferred Compensation Plan, as amended.
     Section 2.12. Plan Year means the 12-month period commencing January 1 each
year.
     Section 2.13. Separation from Service means the termination of employment
with the Employer and all Affiliated Companies. The term includes, but is not
limited to, terminations of employment that arise from a Participant’s death,
disability, retirement, discharge (with or without cause), or voluntary
termination. The term shall not include any temporary absences due to vacation,
sickness, or other leaves of absence granted to a Participant by the Employer. A
Separation from Service shall not be deemed to occur upon a transfer involving
any combination of the Employer or any Affiliated Company.
     Section 2.14. Sole Discretion means the right and power to decide a matter,
which right may be exercised arbitrarily at any time and from time to time.
     Section 2.15. Specified Employee means, for so long as any stock of the
Company is publicly traded on an established securities market or otherwise,
each individual who is either (i) an officer of the Company having annual
compensation greater than $130,000 (as adjusted for cost-of-living increases in
accordance with Code Section 416(i)(1)(A) and Code Section 415(d)), (ii) a 5%
owner of the Company, or (iii) a 1% owner of the Company having annual
compensation from the Company of more than $150,000. For purposes of determining
an individual’s percentage ownership in the Company, the constructive-ownership
rules described in Code Section 416(i)(1)(B) will apply.
     The determination of whether an individual is a Specified Employee will be
made by the Committee in accordance with regulations issued under Code
Section 409A and other available guidance.

- 3 -



--------------------------------------------------------------------------------



 



     Section 2.16. Termination For Cause means, with respect to a Participant, a
Separation from Service involving (i) gross negligence or willful misconduct in
the exercise of a Participant’s responsibilities; (ii) breach of fiduciary duty
with respect to the Employer; (iii) material breach of any provision of an
employment contract; (iv) the commission of a felony crime or crime involving
moral turpitude; (v) theft, fraud, misappropriation, or embezzlement (or
suspicion of the same); (vi) willful violation of any federal, state, or local
law (except traffic violations and other similar matters not involving moral
turpitude); or (vii) refusal to obey any resolution or direction of the
Participant’s supervisor or the Board of Directors. The Committee shall
determine, in its Sole Discretion, whether, for purposes of the Plan, a
Participant has incurred a Separation from Service that is a Termination for
Cause.
ARTICLE III — PARTICIPATION
     Section 3.01. Participation.

  A.   Eligibility. The Committee shall have the unrestricted right and power,
which may be exercised in its Sole Discretion at any time and from time to time,
to designate Employees who are eligible to participate in this Plan. The
Committee also shall have the right, in its Sole Discretion, to terminate an
individual’s future participation in this Plan. If an individual’s participation
in this Plan is terminated, the Participant (or Beneficiary, in the event of
death) shall be entitled to receive the Participant’s Deferred Compensation
Account balance at the time and in the manner determined under Article V.     B.
  Designation of a Specified Time. Each Employee who has been designated as
eligible to participate in the Plan may, within 30 days after first becoming
eligible to participate in the Plan, designate, in the form and manner
established by the Committee, a specified time to be used for purposes of
applying the terms and provisions of Section 5.03, which designation shall
become a part of this Plan. The time so designated must be more than one year
after the date on which the Committee receives the Participant’s written
designation. A Participant’s designation pursuant to this Section 3.01.B. shall
be irrevocable once made; provided, however, that, subject to the provisions of
Section 12.15 hereof, a Participant may make a written request to the Committee
to change the Participant’s designation hereunder to a later date, and the
Committee may, in its Sole Discretion, grant such request.         If a
Participant fails to designate a specified time hereunder within 30 days after
first becoming eligible to participate in the Plan, benefits for such
Participant shall not commence under the Plan until the Participant incurs a
Separation from Service (or, in the case of a Specified Employee, 6 months after
such Separation from Service).

- 4 -



--------------------------------------------------------------------------------



 



     Section 3.02. Salary Reduction Agreements. For each Plan Year (or portion
of the Plan Year after entry into the Plan), each Participant designated by the
Committee as eligible to participate in the salary-reduction feature of the Plan
may elect to execute a salary-reduction agreement in the form, time, and manner
established by the Committee; provided, however, that the Committee shall not
prescribe a time later than 30 days after the date a Participant is first
designated as eligible to participate. To be effective, a salary-reduction
agreement must be entered into before the beginning of the Plan Year to which it
relates, except that, for the Plan Year in which a Participant is first
designated as eligible to participate in the Plan, a salary-reduction agreement
may be effective for the then-current Plan Year, so long as it is entered into
within 30 days after the date the Participant is first designated as eligible to
participate in the Plan.
     An election by a Participant to reduce the Participant’s compensation shall
only apply to compensation attributable to services to be performed by the
Participant after the date of such election; provided, however, that in the case
of an election to defer any performance-based compensation payable with respect
to services performed over a period of at least 12 months, such election must be
made no later than 6 months before the end of such period.
     The terms of any such salary reduction agreement shall provide that the
Participant agrees to accept a reduction in compensation from the Employer.
Except as otherwise provided herein, the agreement shall be irrevocable by the
Participant during the Plan Year and each subsequent Plan Year, unless the
Participant enters into a new agreement prior to the beginning of the Plan Year
for which the change is to be effective. All elections, including modifications
and revocation, shall be made upon such terms and conditions and at such time
and in such manner as the Committee may from time to time determine in its Sole
Discretion. The agreement shall automatically terminate upon the termination of
this Plan, upon a Participant’s Separation from Service, or at such time as the
Committee determines the Participant is no longer eligible to participate in the
Plan.
ARTICLE IV — DEFERRED COMPENSATION ACCOUNT
     Section 4.01. Deferred Compensation Account. Contributions shall be
credited to a Participant’s Deferred Compensation Account in accordance with the
following provisions:

  A.   Employee Contributions. The amount of compensation that a Participant
elects to defer under the Plan pursuant to a salary-reduction agreement entered
into in accordance with Section 3.02 hereof shall be credited to the
Participant’s Salary Reduction Account.     B.   Transferred Amounts. The amount
of benefits with respect to a Participant (if any) under the Supplemental
Benefit Plan for Employees of The Boeing Company the liability for which was
assumed by Spirit AeroSystems, Inc. pursuant to the Asset Purchase Agreement
shall be credited to the Participant’s Supplemental Benefit Account.

- 5 -



--------------------------------------------------------------------------------



 



  C.   Employer Matching Contributions. For each Participant who enters into a
salary-reduction agreement, the Employer may contribute a matching contribution
to the Participant’s Employer Match Account in such amount and at such time as
the Employer may determine, in its Sole Discretion.     D.   Employer
Discretionary Contributions. The Employer may contribute amounts to a
Participant’s Employer Discretionary Contribution Account at such times and in
such amounts as the Employer determines, in its Sole Discretion.

     To the extent the Employer is required to withhold any taxes or other
amounts pursuant to any federal, state, or local law, such amounts shall be
taken out of the portion of the Participant’s compensation which is not deferred
under this Plan.
     Section 4.02. Increases and Decreases in Account. A Participant’s Deferred
Compensation Account shall be (i) increased or decreased (as appropriate) by an
earnings factor, (ii) decreased by any distribution from the Participant’s
Deferred Compensation Account, (iii) decreased by any costs, fees, or other
expenses of the Plan (including, but not limited to, taxes) allocable to the
Participant’s Deferred Compensation Account, as determined by the Committee in
its Sole Discretion, and (iv) decreased by any amount that the Participant is
not entitled to receive pursuant to Sections 5.01, 6.01, 12.10, or 12.12. The
earnings factor will equal an amount that the Committee determines proper for
each Participant in its Sole Discretion. The Committee may elect, in its Sole
Discretion, that the earnings factor for each Participant will equal the amount
that the Participant’s Deferred Compensation Account would have earned had it
been invested in one or more investment options designated by the Committee from
time to time for such purpose. If the Committee elects to establish investment
options, Participants who are granted the option to direct the investment of
their Deferred Compensation Accounts shall elect, at such time and in such
manner as the Committee may from time to time prescribe, the investment options
used to determine the earnings factor applicable to such Participant’s Deferred
Compensation Account. Changes in such elections may be made at such time and in
such manner as the Committee may determine in its Sole Discretion. Subject to
the Committee’s right, in its Sole Discretion, to change, eliminate, modify, or
alter investment options under the Plan, any investment election shall be deemed
to continue until revoked or modified by the Participant. In the event a
Participant fails or refuses to make an election among the investment options
established by the Committee, the Committee may designate a default investment
option and the Participant will be deemed to have elected to have earnings (if
any) credited to the Participant’s Deferred Compensation Account by reference to
such investment option. If the Committee determines that an investment option is
no longer suitable, it may freeze additional elections to have earnings credited
by reference to such option and may select another investment option.
Alternatively, the Committee may delete the unsuitable investment option for all
existing and future elections and may direct that elections with respect to the
unsuitable option be transferred to a new option.

- 6 -



--------------------------------------------------------------------------------



 



     Section 4.03. Statement of Account. The Committee shall make available to
each Participant, at least annually, a statement setting forth the balance to
the credit of each Participant in his or her Deferred Compensation Account.
ARTICLE V — BENEFITS
     Section 5.01. General. Subject to Section 6.01, each Participant (or if the
Participant is deceased, the Participant’s Beneficiary) shall be entitled to
receive, at the time and in the manner set forth in Section 5.03, the sum of:
(i) the amount credited to the Participant’s Salary Reduction Account, (ii) the
amount credited to the Participant’s Supplemental Benefit Account, (iii) the
amount credited to the Participant’s Employer Match Account, and (iv) the amount
credited to the Participant’s Employer Discretionary Contribution Account, less
all of the following: (i) all amounts sufficient to satisfy all federal, state,
and local withholding requirements, (ii) any reduction required by reason of
failure to satisfy any condition set forth in Section 6.01, and (iii) any
reduction required by Section 12.10.
     Section 5.02. Beneficiary Designations. In the event a Participant dies
before receiving payment of all amounts payable to Participant under the Plan,
payment of the remaining amounts shall be made to the Participant’s Beneficiary.
The Beneficiary of a Participant shall be the person, persons, entity, or
entities designated by the Participant on a beneficiary designation form
provided by the Committee. A Participant shall have the right to change the
Participant’s Beneficiary designation at any time; provided, however, that no
change of a Beneficiary shall be effective until received and accepted by the
Committee. In the event a Participant dies without having a Beneficiary
designation in force, or in the event no Beneficiary is alive or in being at the
time of the Participant’s death, all payments due hereunder shall be made to
Participant’s surviving spouse or, if the Participant leaves no surviving
spouse, to the Participant’s estate.
     If the Committee has any doubt as to the proper Beneficiary to receive
payments hereunder, it shall have the right to withhold payment until the matter
is finally adjudicated. Any payment made in good faith and in accordance with
the provisions of the Plan and a Participant’s Beneficiary designation form
shall fully discharge the Company (and all Affiliated Companies), the Committee,
and all other persons from all further obligations with respect to such payment.
     Section 5.03. Payment. A Participant (or Beneficiary, in the event of
death) shall be entitled to receive payment hereunder upon the earliest to occur
of the following: (i) remaining employed by the Employer to the specified time
designated by the Participant in accordance with Section 3.01.B. (if any); or
(ii) Separation from Service, except that, in the case of any Specified
Employee, any amount otherwise payable hereunder upon Separation from Service
will not be paid (or commence to be paid) until the date that is 6 months after
the Participant’s Separation from Service.

- 7 -



--------------------------------------------------------------------------------



 



     Payment of the portion of the Participant’s Deferred Compensation Account
that the Participant is entitled to receive hereunder shall be made in a lump
sum or in not more than 15 annual installment payments, as elected by the
Participant, with payment commencing as soon as administratively practicable
after the Participant becomes entitled to receive such payment; provided,
however, that, except in the case of a Specified Employee who incurs a
Separation from Service, in no event will payment be made (or commence to be
made) later than (i) the end of the calendar year in which the Participant
becomes entitled to receive payment, or (ii) if later, the 15th day of the third
calendar month after the Participant becomes entitled to receive payment.
     No election to receive installment payments shall be valid unless such
election is made within 30 days after the Employee is first designated as a
Participant by the Committee. A Participant who fails to make a timely election
to receive installment payments will be deemed to have elected to receive
payment in one lump sum payment. Subject to the provisions of Section 12.15
hereof, a Participant may make a written request to the Committee to change a
payment election (or deemed election) previously made and elect to receive
payment in a different form (not to exceed fifteen (15) annual installment
payments), and the Committee may, in its Sole Discretion, grant such request.
     In the case of payment of the Participant’s Deferred Compensation Account
in installment payments, the earnings factor (as determined by the Committee in
its Sole Discretion pursuant to Section 4.03) will be applied to the portion of
Participant’s Deferred Compensation Account remaining to be paid to the
Participant.
     All elections under this Section 5.03 shall be made upon such form or forms
and in such manner as the Committee may from time to time establish.
ARTICLE VI — CONDITIONS PRECEDENT
     Section 6.01. Conditions Precedent. As a condition precedent to the receipt
of amounts credited to a Participant’s Employer Match Account and/or Employer
Discretionary Contribution Account (if any) and in consideration of the
Employer’s agreement to pay such benefits to the Participant, each Participant
agrees that the following conditions precedent shall apply and that such
conditions are reasonable and necessary for the goodwill and business of the
Employer. No amount credited to a Participant’s Employer Match Account and/or
Employer Discretionary Contribution Account (if any) shall be deemed earned
unless and until the following conditions have been fully satisfied.

A.   The Participant covenants and agrees that at all times during the
Participant’s employment and while the Participant is receiving payment of
amounts credited to the Participant’s Employer Match Account and/or Employer
Discretionary Contribution Account hereunder, the Participant will not, without
the prior written consent of the Company, directly or indirectly own, manage,
operate, control, be employed by, invest in (excluding any passive investment in
a publicly traded entity of 5% or less), advise, consult with, or

- 8 -



--------------------------------------------------------------------------------



 



      in any way be connected with the ownership, management, operation, or
control of any business engaged, in whole or in part, in any business
competitive with any type of business engaged in by the Employer.     B.   The
Participant covenants and agrees that at all times during the Participant’s
employment and while the Participant is receiving payment of amounts credited to
the Participant’s Employer Match Account and/or Employer Discretionary
Contribution Account hereunder, the Participant will not, without the prior
written consent of the Company, (i) directly or indirectly induce customers or
business affiliates (the “Customer”) of the Employer to patronize any business
competitive to that of the Employer; (ii) directly or indirectly induce or
solicit any employee of the Employer to terminate employment; (iii) canvas,
solicit or accept any similar business from any Customer of the Employer;
(iv) directly or indirectly request or advise any Customer of the Employer to
withdraw, curtail or cancel such Customer’s business with the Employer; or
(v) directly or indirectly disclose to any other person, firm or corporation the
names and addresses of the Customers of the Employer.     C.   The Participant
acknowledges that as a key member of management or highly compensated key
employee he has or will acquire valuable and confidential skills, information,
trade secrets and relationships with respect to and on behalf of the Employer
(sometimes hereinafter referred to as “confidential information”). As a
consequence of the foregoing, the Participant occupies a position of trust and
confidence. In view of the foregoing and in consideration of the amounts to be
paid to the Participant from the Participant’s Employer Match Account and/or
Employer Discretionary Contribution Account hereunder, the Participant agrees
that the Participant will not reveal any of the confidential information to any
person who is not an employee or agent of the Employer, except as necessary in
the ordinary course of the Employer’s business or as required by law. Each
Participant acknowledges that the Employer will suffer irreparable injury if the
Participant discloses any confidential information.     D.   The Participant
represents, acknowledges and agrees that the restrictions set forth herein are
reasonable in all respects and waives objection to each and every restriction
set forth above and covenants not to institute any suit or proceeding or
otherwise advance any position to the contrary. In the event of a breach or
threatened breach of the terms of this Section, any amounts credited to the
Participant’s Employer Match Account and Employer Discretionary Contribution
Account shall not be paid, and the Participant (and his Beneficiary) shall not
be entitled to any further benefits from such accounts under this Plan. The
foregoing shall be in addition to any other remedy the Employer may have for
breach of the provisions of this Section or any other agreement, and nothing
herein contained shall prohibit the Employer from pursuing any remedies
available to it at law or in equity.

- 9 -



--------------------------------------------------------------------------------



 



  E.   If a Participant incurs a Separation from Service that is a Termination
For Cause, no amounts credited to the Participant’s Employer Match Account and
Employer Discretionary Contribution Account shall be payable hereunder. In the
event a Participant (or the Participant’s Beneficiary) has received any payment
of amounts credited to the Participant’s Employer Match Account or Employer
Discretionary Contribution Account and the Committee determines, in its Sole
Discretion, that the Participant’s employment could have been terminated in a
Termination For Cause had sufficient information been available at the time
Participant terminated employment, no further payments of such amounts shall be
made hereunder, and the Participant (or Participant’s Beneficiary) shall, within
five business days of demand by the Company, pay to the Company an amount equal
to the amount of all such payments received under the Plan. The determination of
whether Participant has incurred a Separation from Service that is a Termination
For Cause (or could have been terminated in a Termination For Cause had
sufficient information been available) shall be determined by the Committee in
its Sole Discretion.     F.   The determination of whether a Participant has
violated the terms of this Section 6.01 shall be determined by the Committee in
its Sole Discretion, and the conditions set forth in this Section 6.01 shall
survive termination of the Plan for any reason. Each Participant expressly
agrees that the provisions of this Section 6.01 shall be applied without regard
to whether the Participant’s employment is voluntarily or involuntarily
terminated.

ARTICLE VII — SOURCE OF BENEFITS
     Section 7.01. Source of Benefits. Amounts payable hereunder shall be paid
exclusively from the general assets of the Employer. The Employer’s obligation
under this Plan shall constitute a mere promise to pay benefits in the future,
and no person entitled to payment hereunder shall have any claim, right,
security interest, or other interest in any fund, trust, account, insurance
contract, or other asset of Employer. The Employer is not obligated to invest in
any specific assets or fund, but it may invest in any asset or assets it deems
advisable in order to provide a means for the payment of any liabilities under
this Plan and may contribute amounts to a trust conforming to the requirements
of Revenue Procedure 92-64, as amended. Each Participant shall be an unsecured
general creditor of the Employer and shall have no interest whatsoever in any
such assets or fund. The Employer’s liability for the payment of benefits
hereunder shall be evidenced only by this Plan.
     Section 7.02. Multiple Employers. In the event a Participant is or has been
employed by two or more Employers and is entitled to a benefit from more than
one Employer under this Plan, the liability for the payment of such
Participant’s benefits under this Plan shall be apportioned among the Employers
based upon a determination made by the

- 10 -



--------------------------------------------------------------------------------



 



Committee in its Sole Discretion. A Participant may only secure payment of
benefits from the Employer to whom the Committee has apportioned liability for
the benefits.
ARTICLE VIII — ADMINISTRATION
     Section 8.01. Committee. The Committee shall have full power to administer
this Plan in all of its details, which powers shall include, but are not limited
to, the authority, in addition to all other powers provided by this Plan, to:

  A.   Determine in its Sole Discretion the eligibility of any individual to
participate in the Plan;     B.   Make discretionary interpretations regarding
the terms of the Plan and make factual findings with respect to any issue
arising under the Plan, including, but not limited to, the power to determine
whether an individual is eligible to participate in the Plan or receive benefits
under the Plan and whether an individual has incurred a Separation from Service,
with its interpretation to be final and conclusive;     C.   Compute the amounts
payable for any Participant or other person in accordance with the provisions of
the Plan, determine the manner and time for making such payments in accordance
with the provisions of the Plan, and determine and authorize the person or
persons to whom such payments will be paid;     D.   Receive and review claims
for benefits and render decisions respecting such claims under the Plan;     E.
  Make and enforce such rules and regulations as it deems necessary or proper
for the efficient administration of this Plan;     F.   Appoint such agents,
specialists, legal counsel, accountants, consultants, or other persons as the
Committee deems advisable to assist in administering the Plan; and     G.  
Maintain all records of the Plan.

     Section 8.02. Reliance on Certificates, etc. The members of the Committee,
the Board of Directors, and the officers and employees of the Company shall be
entitled to rely on all certificates and reports made by any duly appointed
accountants and on all opinions given by any duly appointed legal counsel. Such
legal counsel may be counsel for the Employer.

- 11 -



--------------------------------------------------------------------------------



 



ARTICLE IX — AMENDMENT AND TERMINATION
     Section 9.01. Amendment. The Board of Directors reserves the right, at
will, at any time and from time to time, to modify, alter, or amend this Plan
(including without limitation a retroactive modification, alteration, or
amendment), in whole or in part, and any such modification, alteration, or
amendment shall be binding upon the Company, the Committee, each Participant,
any adopting Employer, and all other persons; provided, however, that no
amendment will reduce the amount of the benefit that a Participant is then
entitled to receive (the same as if the Participant had incurred a Separation
from Service as of such date) without the Participant’s (or present-interest
Beneficiary’s) written consent. Notwithstanding the foregoing, no consent shall
be required and the Board of Directors shall have the right to modify, alter, or
amend this Plan (including a retroactive modification, alteration ,or
amendment), at will and at any time, if it determines, in its Sole Discretion,
that such amendment is necessary to comply with applicable law, which shall
include, but shall not be limited to, the right to retroactively apply any
amendments necessary to keep this Plan an unfunded employee benefit plan
described in Sections 201(2), 301(a)(3), and 401(a)(1) of ERISA or to comply
with Section 409A of the Code or any other applicable provision of the Code or
ERISA or any judicial or administrative guidance.
     Section 9.02. Termination. The Company has established this Plan with the
bona fide intention and expectation that it will be continued indefinitely, but
the Company will have no obligation whatsoever to maintain this Plan for any
given length of time and may, at will and at any time, discontinue or terminate
this Plan in whole or in part. In addition, an adopting Employer shall have the
right to discontinue or terminate its participation in this Plan as to its
Employees. Upon a complete or partial termination of the Plan, each affected
Participant (and present interest Beneficiary) shall be given notice of the
termination and shall be entitled to receive benefits in accordance with
Article V.
ARTICLE X — RESTRICTIONS ON ALIENATION
     Section 10.01. Restrictions on Alienation. Until the actual receipt of any
benefit under this Plan by a Participant or Beneficiary, no right or benefit
under the Plan shall be subject in any manner to anticipation, alienation, sale,
assignment, transfer, pledge, encumbrance, garnishment, execution, levy, or
charge of any kind, whether voluntary or involuntary, including assignment or
transfer to satisfy any liability for alimony or other payments for property
settlement or support of a spouse or former spouse or other relative of a
Participant or Beneficiary, whether upon divorce, legal separation, or
otherwise. Any attempt to anticipate, alienate, sell, assign, transfer, pledge,
encumber, garnish, execute upon, levy upon, or charge any right or benefit under
the Plan shall be void. No right or benefit hereunder shall in any manner be
liable for or subject to the debts, contracts, liabilities, engagements, or
torts of the person entitled to such benefit, and no right or benefit hereunder
shall be considered an asset of such person in the event of his or her divorce,
insolvency, or bankruptcy. The rights of a Participant or a Beneficiary
hereunder shall not be subject in any manner to attachment or other legal
process for the debts of the Participant or such Beneficiary.

- 12 -



--------------------------------------------------------------------------------



 



ARTICLE XI — CLAIMS PROCEDURES
     Section 11.01. Claims. Benefit claim determinations arising under this Plan
shall be made in accordance with the provisions of this Article and procedures
established by the Committee. These claim procedures are designed to establish
reasonable processes and safeguards to ensure that benefit claim determinations
are made in accordance with the provisions thereof. All claims for or relating
to benefits, whether made by a Participant or other person, shall be made in a
writing addressed and delivered to the Committee at the Committee’s main office,
and such claim shall contain the claimant’s name, mailing address, and telephone
number, if any, and shall identify the claim in a manner reasonably calculated
to make the claim understandable to the Committee.
     Section 11.02. Claims Review. If a claim is wholly or partially denied, the
Committee shall, within a reasonable period of time not to exceed 90 days,
notify the claimant in writing of any adverse benefit determination, unless the
Committee determines that special circumstances require an extension of time for
processing the claim. If the Committee determines that an extension of time for
processing the claim is necessary, written notice of the same shall be provided
to the claimant prior to the expiration of the 90-day period and shall indicate
the special circumstances which require the extension of time and the date by
which the Committee expects to render the determination. The extension of time
shall not exceed a 90-day period of time, beginning at the end of the initial
90-day period. The Committee’s notice shall be written in a manner calculated to
be understood by the claimant and shall set forth:

  A.   The specific reason or reasons for the denial;     B.   Specific
reference to pertinent Plan provisions on which the denial is based;     C.   A
description of any additional material or information necessary for the claimant
to perfect the claim, together with an explanation of why such material or
information is necessary; and     D.   An explanation of the claim review
procedure set forth in Sections 11.03 and 11.04 below (including a statement of
the claimant’s right to bring a civil action under ERISA Section 502(a)
following an adverse benefit determination).

     Section 11.03. Appeal of Claim Denial. A claimant or the claimant’s duly
authorized representative shall have 60 days within which to appeal an adverse
benefit determination to the Committee. During the pendency of the review, the
following provisions shall apply:

  A.   The claimant shall have the opportunity to submit written comments,
documents, records, and other information relating to the claim to the
Committee; and

- 13 -



--------------------------------------------------------------------------------



 



  B.   The claimant shall be provided, upon request and free of charge,
reasonable access to and copies of, all documents, records, and other relevant
information relating to the claim for benefits.

     Section 11.04. Review on Appeal. A decision on review shall be rendered
within a reasonable period of time, not to exceed 60 days after the claimant’s
request for review, unless the Committee determines that special circumstances
require an extension of time for processing the appeal. If the Committee
determines that an extension of time for processing the appeal is necessary,
written notice of the extension shall be furnished to the claimant prior to the
expiration of the 60-day period and shall indicate the special circumstances
requiring the extension and the date by which the Committee expects to render
the determination. The extension of time shall not exceed a 60-day period of
time beginning at the end of the initial 60-day period. The Committee’s decision
on review shall be communicated in writing to the claimant and, if adverse,
shall take into account all comments, documents, records, and other information
submitted by the claimant (without regard to whether such information was
submitted or considered in the initial benefit determination). The decision on
review shall be written in a manner calculated to be understood by the claimant
and shall set forth the following:

  A.   The specific reason or reasons for the adverse determination;     B.  
Specific reference to pertinent plan provisions on which the benefit
determination is based; and     C.   A statement that the claimant is entitled
to receive, upon request and free of charge, reasonable access to, and copies
of, all documents, records, and other information relevant to the claimant’s
claim for benefits; and     D.   A statement of the claimant’s right to bring an
action under ERISA Section 502(a).

     Section 11.05. Litigation of Claim. Prior to initiating legal action
concerning a claim in any court, state or federal, against the Plan, any trust
used in conjunction with the Plan, the Employer, the Company, or the Committee,
a claimant must first exhaust the administrative remedies provided in this
Article XI. Failure to exhaust the administrative remedies provided for in this
Article XI shall be a bar to any civil action concerning a claim for benefits
under the Plan.
ARTICLE XII — MISCELLANEOUS
     Section 12.01. Effective Date. This restated Plan document shall be
effective from and after the date of its adoption by the Board of Directors.

- 14 -



--------------------------------------------------------------------------------



 



     Section 12.02. No Guarantee of Interests. Neither the Employer, Committee,
nor Board of Directors (nor any of their members) may guarantee the payment of
any amounts which may be or becomes due to any person or entity under this Plan.
The liability to make any payment under this Plan is limited to the then
available assets of the Employer.
     Section 12.03. Payments Net of Withholding. Notwithstanding any other
provision of the Plan, all payments shall be net of any amount sufficient to
satisfy all federal, state, and local withholding tax requirements.
     Section 12.04. Binding on Successors. This Plan shall be binding upon all
Participants, their respective heirs, and personal representatives and upon the
Employer, its successors, and assigns.
     Section 12.05. Adoption by Other Employers. Any employer, corporation or
other entity with employees now in existence or hereafter formed or acquired,
which is not already an Employer under this Plan, and which is otherwise legally
eligible, may in the future, with the consent and approval of the Company, adopt
this Plan, and thereby, from and after the specified effective date, become an
Employer under this Plan. However, the sole and absolute right to amend the Plan
is reserved to the Company. It shall not be necessary for the adopting
corporation or entity to sign or execute the original or the amended Plan
documents. The administrative powers and control of the Company as provided in
the Plan, including the sole right of amendment and of appointment and removal
of the Committee, shall not be diminished by reason of the participation of any
such adopting entity in this Plan.
     Section 12.06. Minors and Incompetents. If any person to whom a benefit is
payable under this Plan is legally incompetent, either by reason of age or by
reason of mental or physical disability, the Committee is authorized to cause
the payments becoming due to such person to be made to another for his or her
benefit without responsibility of the Company, the Employer, the Committee or
the Board of Directors to see to the application of such payments. Payments made
pursuant to this authority shall constitute a complete discharge of all
obligations hereunder.
     Section 12.07. Erroneous Payments. If any person receives any amount of
benefits that the Committee in its Sole Discretion later determines that such
person was not entitled to receive under the terms of the Plan, such person
shall be required to immediately make reimbursement to the Employer.
     Section 12.08. Headings. The headings used in this Plan are inserted for
reference purposes only and shall not be deemed to limit or affect in any way
the meaning or interpretation of any of the terms or provisions herein.
     Section 12.09. Notices. Any notices or communications permitted or required
to be given herein by any Participant, the Company, the Committee, the Employer,
or any other person shall be deemed given either (i) when delivered, or
(ii) three days after being placed

- 15 -



--------------------------------------------------------------------------------



 



in the United States mail in an envelope addressed to the last communicated
address of the person to whom the notice is being given, with adequate postage
thereon prepaid.
     Section 12.10. Severability. If any provision of Section 6.01 is held
invalid or unenforceable with respect to one or more Participants, the Employer
Match Account and Employer Discretionary Contribution Account established for
such Participants shall immediately be reduced to zero. If any provision of this
Plan shall be held invalid or unenforceable, such invalidity or unenforceability
shall not affect any other provisions thereof, and the Plan shall be construed
and enforced as if such provisions had not been included.
     Section 12.11. No Contract of Employment. Nothing contained herein shall be
construed to constitute a contract of employment between any employee and any
employer. Nothing herein contained shall be deemed to give any employee the
right to be retained in the employ of an employer or to interfere with the right
of the employer to discharge any employee at any time without regard to the
effect such discharge might have on the employee as a Participant under this
Plan.
     Section 12.12. Certain Limitations. In the event the Employer is subject to
legal limitations on the payment of benefits, then benefit payments hereunder
shall be reduced or eliminated, as the case may be, to comply with such legal
limitations.
     Section 12.13. Governing Law. It is the Company’s intention that the Plan
comply with and satisfy the applicable provisions of the Code and ERISA,
including, but not limited to, Section 409A of the Code, and, consistent with
such provisions of the laws of the United States of America and in all other
respects, the Plan and all agreements entered into under the Plan shall be
governed, construed, administered, and regulated in accordance with the laws of
the State of Delaware, without regard to the principles of conflicts of law, to
the extent such laws are not preempted by the laws of the United States of
America. Any action concerning the Plan or any agreement entered into under the
Plan shall be maintained exclusively in the state or federal courts in Delaware.
     Section 12.14. Nonexclusivity of the Plan. The adoption of the Plan by the
Board of Directors shall not be construed as creating any limitations on the
power of the Board of Directors to adopt such other incentive arrangements as it
may deem desirable.
     Section 12.15. Changes in Time or Form of Distribution. Notwithstanding any
other provision of the Plan, any subsequent election by a Participant under the
Plan that has the effect of delaying the time or changing the form of any
distribution or payment under the Plan shall satisfy the following requirements:

  A.   Such election shall not take effect until at least 12 months after the
date on which the election is made;     B.   In the case of an election related
to distribution or payment on account of Separation from Service or reaching a
specified time, the first payment with

- 16 -



--------------------------------------------------------------------------------



 



      respect to which the election is made must be deferred for a period of not
less than 5 years from the date such payment otherwise would have been made; and
    C.   In the case of an election related to a distribution or payment on
account of reaching a specified time, the election shall not be made less than
12 months before the date of the first scheduled payment with respect to such
distribution.

     Section 12.16. No Acceleration. Except as otherwise permitted by law, the
time or schedule of any payment of benefits under this Plan will not be
accelerated, and no interpretation, modification, alteration, amendment, or
complete or partial termination of the Plan or any provision of the Plan shall
cause or permit acceleration of the time or schedule of any payment under the
Plan.
     IN WITNESS WHEREOF, the Company has caused this Plan to be executed as of
the date first set forth above.

            SPIRIT AEROSYSTEMS HOLDINGS, INC.
      By:           Name:           Title:        

- 17 -



--------------------------------------------------------------------------------



 



AMENDMENT TO THE SPIRIT AEROSYSTEMS
HOLDINGS, INC. AMENDED AND RESTATED
DEFERRED COMPENSATION PLAN
     THIS AMENDMENT is made this ___ day of _________, 2011, by Spirit
AeroSystems Holdings, Inc. (the “Company”) to the Spirit AeroSystems Holdings,
Inc. Amended and Restated Deferred Compensation Plan (the “Plan”).
     WHEREAS, the Company wishes to amend the Plan to permit cash-out payments
of small account balances, as permitted under Treas. Reg. § 1.409A-3(j)(4)(v);
and
     WHEREAS, the board of directors of the Company has approved amendment of
the Plan on the terms and provisions set forth in this Amendment.
     NOW, THEREFORE, the Plan is hereby amended as follows:
     (1) A new Section 5.04 is added to the Plan, to read as follows:
     Section 5.04. Small Amounts. Notwithstanding any other provision of the
Plan, if the balance in a Participant’s Deferred Compensation Account (exclusive
of any earnings not yet accrued) is equal to or less than the dollar amount then
in effect under Code Section 402(g)(1)(B) (currently $16,500), the entire
remaining balance in the Participant’s Deferred Compensation Account may, in the
Committee’s Sole Discretion, be paid to the Participant (or the Participant’s
Beneficiary) in a single lump-sum payment (a “Cash-Out Payment”), so long as the
Participant’s entire interest in the Plan, and all similar plans of the Employer
that are aggregated with the Plan under Code Section 409A, is terminated at the
time the Cash-Out Payment is made. The exercise of the Committee’s discretion to
make a Cash-Out Payment under this Section of the Plan must be evidenced in
writing. No Participant (or Beneficiary) will have the ability, directly or
indirectly, to elect whether to receive a Cash-Out Payment.
     (2) Capitalized terms not specifically defined in this Amendment have the
meanings set forth in the Plan.
     (3) The remaining provisions of the Plan will continue in full force and
effect.
     IN WITNESS WHEREOF, the Company has caused this Amendment to be executed on
its behalf by a duly authorized individual as of the date first set forth above.

            SPIRIT AEROSYSTEMS HOLDINGS, INC.
      By:           Name:           Title:        

